Citation Nr: 0823275	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-31 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for status-post 
residuals of a facial fracture (claimed as a nose condition).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
diabetes mellitus type II and denied service connection for 
hypertension, sleep apnea and status-post residuals of a 
facial fracture (claimed as a nose condition).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative has requested that this case be 
remanded for further development.  A review of the claims 
file by the Board confirms that the claims require additional 
development.

The veteran contends that he underwent surgery in November 
1967 at the 14th Air Force Hospital in Ma Trang, Vietnam.  
The surgery was near his nose and implanted an artificial 
tear duct.  A June 2006 private medical opinion links the 
surgery to the veteran's current sleep apnea and nasal septal 
deviation.  

The veteran's service medical records appear to be 
incomplete.  On entrance examination, he reported a history 
of a facial fracture and right eye watering.  An epiphora of 
the right eye secondary to facial trauma was noted, but it 
was not considered disabling.  

Swelling of the right lachrimal gland, with complaints of 
headaches and runny nose, was noted in October 1967.  The 
diagnosis was rule out dacryolithiasis.  A November 1967 
notation by the Eye Clinic at the 575 Medical Det., APO 96240 
San Francisco, notes chronic dacryolithiasis exacerbation.  A 
later November 1967 notation from the same Eye Clinic 
provides that the veteran had a fracture of the right orbital 
margin held by wire suture.  The veteran was to return to the 
clinic in one week for X-ray studies and admission for 
surgery.  The January 1970 separation report of medical 
history includes a physician's summary of eye trouble - 
(unclear) decluded (sic) tear duct.  

Despite the foregoing suggestion of inservice surgery, there 
are no actual surgical records in the service medical records 
before the Board.  Such records would be relevant to the 
veteran's claims for service connection for sleep apnea and 
status-post residuals of a facial fracture (claimed as a nose 
condition).  Therefore, additional attempts to obtain such 
records are warranted.  An examination would also be useful 
in evaluating these claims.  

In addition, the report of a May 2004 VA examination of the 
veteran's diabetes mellitus provides pertinent diagnoses of 
diabetes mellitus and hypertension.  However, the report does 
not adequately address the question of whether the veteran's 
diabetes mellitus, which was not service-connected at the 
time of the examination, either caused or aggravated his 
nonservice-connected hypertension beyond its natural 
progression such that service connection is justified under 
38 C.F.R. §§ 3.307(b) and 3.310(b).  As a consequence, 
additional development on the question of aggravation must be 
conducted before a final determination can be made in this 
case.

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain 
a copy of the veteran's complete 
service medical records, including any 
surgical and post-surgical records from 
the 14th Air Force Hospital in Ma Trang, 
Vietnam, and the Eye Clinic at the 575 
Medical Det., APO 96240 San Francisco, 
dated in November 1967 or thereafter.  
As these would likely be inpatient 
treatment records, the National 
Personnel Records Center should be 
requested to conduct a search for any 
such inpatient hospital records which 
may be stored separately from the 
veteran's other service medical 
records.  

2.  Arrange for an examination to 
determine the nature, extent and etiology 
of the veteran's hypertension.  The 
claims file must be made available to the 
examiner.

Following a review of the relevant 
medical evidence in the claims file and 
the results of the clinical evaluation 
and any tests that are deemed necessary, 
the examiner is asked to address whether: 
1) it is at least as likely as not (50 
percent or more likelihood) that the 
veteran's non-service-connected 
hypertension was caused by his service-
connected diabetes mellitus, or whether
2) it is at least as likely as not (50 
percent or more likelihood) that any 
increase in severity of the veteran's 
nonservice-connected hypertension is 
proximately due to or the result of the 
veteran's service-connected diabetes 
mellitus, and not due to the natural 
progress of the hypertension.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.

3.  The veteran should be afforded an 
appropriate examination for the purpose 
of determining whether the claimed sleep 
apnea and status-post residuals of a 
facial fracture (claimed as a nose 
disorder) are related to the treatment 
for a tear duct disorder in service.  The 
claims file must be made available to the 
examiner.  The examiner should offer an 
opinion which specifically addresses 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the appellant's claimed 
apnea and facial fractures (and claimed 
nose disorder) are related to service, or 
whether such a connection to service is 
unlikely (i.e., less than a 50-50 
probability)  

4.  Then, readjudicate the veteran's 
claims for service connection for 
hypertension, to include as secondary to 
service-connected diabetes mellitus, 
service connection for sleep apnea and 
service connection for status-post 
residuals of a facial fracture (claimed 
as a nose condition).  If any benefit 
sought on appeal remains denied, provide 
the veteran with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

